
	

113 S2458 IS: American Indian Teacher Loan Forgiveness Act of 2014
U.S. Senate
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2458
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To provide student loan forgiveness for American Indian educators teaching in local educational
			 agencies with a high percentage of American Indian students. 
	
	1.Short titleThis Act may be cited as the American Indian Teacher Loan Forgiveness Act of 2014.
		
			2.
			Student loan forgiveness for American Indian educators teaching in local educational agencies with
			 a high percentage of American Indian students(a)Part B loans
				Section 428J(c) of the Higher Education Act of 1965 (20 U.S.C. 1078–10(c)) is amended by adding at
			 the end the following:
				(4)American Indian teachers in local educational agencies with a high percentage of American Indian
			 studentsNotwithstanding the amount specified in paragraph (1) and the requirements under subparagraphs (A)
			 and (B) of subsection (b)(1), the aggregate amount that the Secretary
			 shall repay under this section shall be not more than
			 $17,500 in the case of a borrower who—(A)has been employed as a full-time teacher for 5 consecutive  complete school years as a teacher in
			 a local educational agency described in section 7112(b) of the Elementary
			 and Secondary Education Act of 1965 or in a school overseen by the Bureau
			 of Indian Education of the Department; and(B)is
			 a member of an Indian tribe (as defined in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b))..(b)Part D loansSection 460(c) of the Higher Education Act of 1965 (20 U.S.C. 1087j(c)) is amended by adding at the
			 end the following:(4)American Indian teachers in local educational agencies with a high percentage of American Indian
			 studentsNotwithstanding the amount specified in paragraph (1) and the requirements under subparagraphs (A)
			 and (B) of subsection (b)(1), the aggregate amount that the Secretary
			 shall cancel under this section shall be not more than
			 $17,500 in the case of a borrower who—(A)has been employed as a full-time teacher for 5 consecutive  complete school years as a teacher in a
			 local educational agency described in section 7112(b) of the Elementary
			 and Secondary Education Act of 1965 or in a school overseen by the Bureau
			 of Indian Education of the Department; and(B)is
			 a member of an Indian tribe (as defined in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b))..
			
